        Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
MICHAEL MELVIN                                   :
DAN FARRELLY                                     :
BRION MILLIGAN                                   :
MARK PALMA                                       :
ROBERT BANNAN                                    :
JESUS CRUZ, and                                  :
STEVEN HARTZELL                                  :
                            Plaintiffs,          :
                                                 :              Civil Action
                     v.                          :              No. 20-3529
                                                 :
HON. JAMES F. KENNEY,                            :
LARRY KRASNER, ESQ.,                             :
HON. DANIELLE OUTLAW,                            :
RICHARD ROSS, JR., and                           :
EMILY BAKER-WHITE d/b/a THE PLAIN                :
VIEW PROJECT                                     :
                       Defendants.               :


                                          ORDER

       AND NOW, this _________ day of __________________, 2021, upon consideration of

the City Defendants’ Motion to Stay Discovery Pending Disposition of Motion to Dismiss on

behalf of Defendants James F. Kenney, Larry Krasner, Danielle Outlaw, and Richard Ross, and

any response thereto, it is HEREBY ORDERED that the Motion is GRANTED.

                                                        BY THE COURT:



                                                        ____________________________
         Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 2 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
MICHAEL MELVIN                                      :
DAN FARRELLY                                        :
BRION MILLIGAN                                      :
MARK PALMA                                          :
ROBERT BANNAN                                       :
JESUS CRUZ, and                                     :
STEVEN HARTZELL                                     :
                              Plaintiffs,           :
                                                    :              Civil Action
                      v.                            :              No. 20-3529
                                                    :
HON. JAMES F. KENNEY,                               :
LARRY KRASNER, ESQ.,                                :
HON. DANIELLE OUTLAW,                               :
RICHARD ROSS, JR., and                              :
EMILY BAKER-WHITE d/b/a THE PLAIN                   :
VIEW PROJECT                                        :
                       Defendants.                  :


           CITY DEFENDANTS’ MOTION TO STAY DISCOVERY PENDING
                    DISPOSITION OF MOTION TO DISMISS

       Defendants James Kenney, Larry Krasner, Danielle Outlaw, and Richard Ross, Jr. (the

“City Defendants”) hereby respectfully request that the Court stay the deadlines for discovery

pending its ruling on their Motion to Dismiss Plaintiffs’ Complaint Pursuant to Rule 12(b)(6), or,

in the Alternative, Motion to Strike in Part Pursuant to Rule 12(f) and Motion for a More Definite

Statement Pursuant to Rule 12(e) (“Motion to Dismiss”), ECF No. 10. In support of this motion,

City Defendants incorporate the attached Memorandum of Law.

Date: April 7, 2021                                 Respectfully submitted,

                                                    /s/ Brian Rhodes
                                                    Brian Rhodes
                                                    Senior Attorney
                                                    Pa. Attorney ID No. 69716
                                                    City of Philadelphia Law Department
Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 3 of 14




                                 1515 Arch Street, 16th Floor
                                 Philadelphia, PA 19102
                                 brian.rhodes@phila.gov

                                 /s/ Meghan Byrnes
                                 Meghan Byrnes
                                 Deputy City Solicitor
                                 Pa. Attorney ID No. 321316
                                 City of Philadelphia Law Department
                                 1515 Arch Street, 17 th Floor
                                 Philadelphia, PA 19102
                                 215.683.5011
                                 meghan.byrnes@phila.gov
         Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 4 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
MICHAEL MELVIN                                      :
DAN FARRELLY                                        :
BRION MILLIGAN                                      :
MARK PALMA                                          :
ROBERT BANNAN                                       :
JESUS CRUZ, and                                     :
STEVEN HARTZELL                                     :
                              Plaintiffs,           :
                                                    :              Civil Action
                      v.                            :              No. 20-3529
                                                    :
HON. JAMES F. KENNEY,                               :
LARRY KRASNER, ESQ.,                                :
HON. DANIELLE OUTLAW,                               :
RICHARD ROSS, JR., and                              :
EMILY BAKER-WHITE d/b/a THE PLAIN                   :
VIEW PROJECT                                        :
                       Defendants.                  :


   MEMORANDUM OF LAW IN SUPPORT OF CITY DEFENDANTS’ MOTION TO
                   STAY DISCOVERY PENDING
               DISPOSITION OF MOTION TO DISMISS

       Defendants James Kenney, Larry Krasner, Danielle Outlaw, and Richard Ross, Jr. (the

“City Defendants”) hereby respectfully request that the Court stay the deadlines for discovery

pending its ruling on their Motion to Dismiss Plaintiffs’ Complaint Pursuant to Rule 12(b)(6), or,

in the Alternative, Motion to Strike in Part Pursuant to Rule 12(f) and Motion for a More

Definite Statement Pursuant to Rule 12(e) (“Motion to Dismiss”), ECF No. 10.

       The City Defendants should not be required to respond to Plaintiffs’ sprawling discovery

requests while the Motion to Dismiss—which, if granted in whole or in part—would

significantly narrow the scope of discovery or obviate the need for discovery altogether.

Because the Complaint is threadbare and Plaintiffs’ discovery requests do nothing to elucidate
         Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 5 of 14




which City Defendants are liable for certain conduct, to permit discovery at this point would

improperly allow the Plaintiffs to engage in a fishing expedition, meaning discovery in search of

evidence of a claim, as opposed to discovery in search of evidence to support or oppose a claim

that has been properly plead.

I. FACTUAL BACKROUND

       On July 19, 2020, Plaintiffs Michael Melvin, Dan Farrelly, Brion Milligan, Mark Palma,

Robert Bannan, Jesus Cruz, and Steven Hartzell (hereinafter referred to herein as “Plaintiffs”)

filed a Complaint against Defendants Philadelphia Mayor James Kenney, District Attorney Larry

Krasner, Police Commissioner Danielle Outlaw, and former Police Commissioner Richard Ross

(the “City Defendants”) asserting claims in connection with Plaintiffs’ termination from the

Philadelphia Police Department (hereinafter “PPD”) for a variety of posts that Plaintiffs made on

social media that were racist, Islamophobic, celebrated violence and vigilante justice, and

demonstrated lack of respect for due process. The Complaint is sprawling, alleging the

following ten counts against each City Defendant:

           •   Count I – 42 U.S.C. § 1983 – Deprivation of Civil Rights: Racial Discrimination;
           •   Count II – 42 U.S.C. § 1983 – Deprivation of Civil Rights: First Amendment
               Rights to Free Speech;
           •   Count III – 42 U.S.C. § 1983 – Deprivation of Civil Rights: Second Amendment
               Right to Bear Arms;
           •   Count IV – 42 U.S.C. § 1985 – Conspiracy to Deprive Plaintiffs of Civil Rights;
           •   Count V – Defamation;
           •   Count VI – Defamation by Implication;
           •   Count VII – Defamation Per se;
           •   Count VIII – Intentional Infliction of Emotional Distress;
           •   Count IX – Invasion of Privacy – False Light;
           •   Count X – Invasion of Privacy – Publicity Given to Private Life.

       On November 2, 2020, the City Defendants filed a Motion to Dismiss Plaintiffs’

Complaint Pursuant to Rule 12(b)(6), or, in the Alternative, Motion to Strike in Part Pursuant to
           Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 6 of 14




Rule 12(g) and Motion for a More Definite Statement Pursuant to Rule 12(e) (the “Motion to

Dismiss”), ECF No. 10.

         In the Motion to Dismiss, 1 the City Defendants argue that Plaintiffs’ Complaint should be

dismissed because, inter alia: (1) it failed to meet even the minimal pleading standards because it

lacked any specific factual allegations which plausibly give rise to liability for any claims

asserted; (2) the federal civil rights claims did not ascribe actual, specific conduct to the City

Defendants on an individual basis; and (3) the City Defendants are high public officials immune

from suit on the state law tort claims. The Motion to Dismiss requested, in the alternative, that

the Plaintiffs provide a more definite statement and that portions of the Complaint be stricken as

impertinent and scandalous. Id.

         On January 19, 2021, following a Rule 16 Conference, this Court issued a scheduling

order providing May 19, 2021 as the close of discovery. See ECF No. 27.

         On March 8, 2021, Plaintiffs propounded their first set of requests for production of

documents to each of the City Defendants – Kenney, Krasner, Outlaw, and Ross. Much like

their Complaint, Plaintiffs’ requests reflected no tailoring or attention to detail. Instead, each

was an omnibus carbon copy of one another, doing nothing to ascribe certain claims to each

defendant or tailor their requests in any way in a manner that would be proportional to the needs

of the case or the alleged involvement of any individual defendant.

         As just one example of this lack tailoring, the requests for Kenney, Outlaw, and Ross

demand that they provide “any and all documents, records, and/or things, in part or in whole,

containing or embodying any communications between former U.S. Attorney William McSwain,




1   The City Defendants hereby incorporate by reference the arguments made in their Motion to
    Dismiss, ECF No. 10, as if fully set forth herein.
         Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 7 of 14




and Larry Krasner, Esq. during the year 2019.” See Reqs. for Prod. directed at Kenney, Outlaw,

and Ross, attached hereto as Exhibits A, B, and C, respectively.

       Even further, the requests are onerous, especially as to the City Defendants who are not

involved in everyday discipline of police department personnel or police department

recordkeeping. More specifically, the Complaint contains no plausible allegation that Krasner or

even Kenney participate in employment-related decisions of rank-and-file police personnel.

However, as just two examples, Plaintiffs’ requests demand that they search for and produce the

following: (1) “Any and all documents, records, and/or things discussing or relating in an [sic]

way, in whole or in part, to summaries or statistics of the grounds or bases for civilian

complaints against any police officers, detectives, or investigators or the like, since January 1,

2009”; and (2) “Any and all documents, records, and/or things discussing or relating in an [sic]

way, in whole or party, [to] any police officers, detectives, investigators or the like expressing

opinions in public, since January 1, 2009.” See Reqs. for Prod. Directed at Kenney and Krasner,

attached hereto as Exhibits A and D, respectively.

       Given the Complaint’s basic deficiencies (and the City Defendants’ complete immunity

on the state law claims), the City Defendants cannot—and should not be compelled to—defend

or otherwise engage in onerous discovery at this point regarding the claims as they are asserted

in the Complaint.

II. ARGUMENT

       The decision to stay discovery pending resolution of a potentially dispositive motion is

within the discretion of the district court. In re Orthopedic Bone Screw Prod. Liab. Lit., 264

F.3d 344, 365 (3d Cir. 2001) (not an abuse of discretion to stay discovery while considering

motion to dismiss). The goal of such a stay is to increase judicial efficiency and relieve

defendants of unnecessary and burdensome requests: a stay is proper “where the likelihood that
         Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 8 of 14




such motion may result in a narrowing or outright elimination of discovery outweighs the likely

harm to be produced by the delay.” See Pfizer Inc. v. Johnson & Johnson, No. 17-cv-4180, 2018

WL 1071932, at *1 (E.D. Pa. Feb. 27, 2018) (quoting 19 th St. Baptist Church v. St. Peters

Episcopal Church, 190 F.R.D. 345, 349 (E.D. Pa. 2000)); see also Neitzke v. Williams, 490 U.S.

319-37 (1989) (the purpose of 12(b)(6) is to “streamline[] litigation by dispensing with needless

discovery and factfinding”). As such, motions to dismiss should “typically be ‘resolved before

discovery begins.’” Levey v. Brownstone Inv. Grp., LLC, 590 F. App’x 132, 137 (3d Cir. 2014)

(quoting Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)).

       Here, a stay of discovery pending the Motion to Dismiss would promote a more efficient

use of resources for all parties, as this Court’s disposition of the Motion to Dismiss may narrow

or eliminate the issues as to which discovery will be necessary. IIf the Court grants the Motion

to Dismiss, all discovery would be futile. On the other hand, if the Court only partially grants

the relief requested in the Motion to Dismiss (or at least requires Plaintiffs to file a more definite

statement), discovery can be appropriately tailored and the burden on the City Defendants to

produce discovery mitigated. Further, any delay caused by the Court’s consideration of the

Motion to Dismiss will not prejudice the Plaintiffs.

       A. A stay at this juncture is appropriate because discovery would be futile if the
          Court dismisses the entire Complaint for its basic pleading deficiencies under
          Rule 8(a)(2).

       First, as set forth more fully in the Motion to Dismiss, Plaintiffs have failed to meet even

the basic pleading standards under Rule 8(a)(2). All counts of the Complaint should be

dismissed because Plaintiffs did not adequately allege any facts, i.e. any specific, non-conclusory

actions of any of the City Defendants that plausibly give rise to a claim for relief. See Bell Atl.

Corp. et al. v. Twombly, 550 U.S. 544, 555 (2007) (pleadings require more than a “formulaic
         Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 9 of 14




recitation of the elements of a cause of action” and must allege a sufficient number of facts “to

raise a right to relief above the speculative level.”). Nearly every single paragraph of the

Complaint—including both the federal and state law claims—contains either a “formulaic

recitation” of the causes of action (which is not enough to satisfy Rule 8(a)(2)) or an unsupported

legal conclusion that the court can entirely disregard.

       If this Court agrees that Plaintiffs failed to meet basic pleading standards, the Complaint

can be dismissed in its entirety on those grounds alone, obviating the need for—and Plaintiff’s

entitlement to—discovery. Mann v. Brenner, 475 F. App’x 232, 239 (3d. Cir. 2010) (“In certain

circumstances it may be appropriate to stay discovery while evaluating a motion to dismiss

where, if the motion is granted, discovery would be futile.”). Other courts have expressly held

that discovery is inappropriate where, like here, plaintiff’s complaint is deficient on its face. See

Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009) (“Because respondent’s complaint is deficient under

Rule 8, he is not entitled to discovery.”); Levey v. Brownstone Grp., LLC, 590 F. App’x 132, 137

(3d Cir. 2014) (“Given what little the complaint tells us, there is nothing reasonable about

[plaintiff’s] expectation that taking discovery would reveal any infringement. As the district

court found, [plaintiff’s] factual basis for establishing infringement was so thin that it failed to

meet even the minimal pleading standard under Fed. R. Civ. P. 8(a). He is plainly not entitled to

burden [defendant] with discovery . . . given the deficiencies of his complaint.”); Barbieri v.

Wells Fargo & Co., No. 09-3196, 2012 WL 3089373, at *5 (E.D. Pa. July 27, 2012) (“Delaying

discovery until the Court has had the opportunity to determine whether or not Plaintiffs have

pleaded facts necessary to proceed with their claims may help to streamline the expensive

discovery process, and thereby minimize the burden on counsel, parties, and the Court.”
          Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 10 of 14




(quotation omitted)). Based on the foregoing, a stay of discovery is appropriate while the Court

considers the case dispositive Motion to Dismiss.

         B.      The need for discovery would be eliminated or significantly narrowed if this
                 Court partially dismisses the Complaint or requires that Plaintiffs file a more
                 definite statement.

         In the event this Court partially grants the Motion to Dismiss or requires Plaintiffs to file

a more definite statement, a stay pending this determination could significantly narrow the scope

of discovery.

         For example, if this Court dismisses only the state law claims against the City Defendants

on the basis of high public official immunity [see Motion to Dismiss, ECF No. 10 at pp. 17-18],

then discovery probative of Plaintiffs’ defamation and invasion of privacy claims would be

unnecessary and as such, ease the City Defendants’ burden in this case and promote judicial

efficiency.2 Moreover, allowing discovery to proceed at this juncture (before the Court has had a

chance to examine the doctrine’s applicability) may undermine the purposes of high official

immunity, which is to “protect the high public official from liability, not for his or her own

personal benefit, but for the benefit of the public he or she serves.” Doe v. Franklin Cty., 174

A.3d 593, 603 (Pa. 2017) (emphasis original).

         Even more broadly, if this Court were to require Plaintiffs to file a more definite

statement or amend their Complaint, Plaintiffs would be able to better tailor or narrow their

expansive discovery requests. For instance, one of the chief issues with the Complaint is that

Plaintiffs fail to ascribe conduct to individual City Defendants, making it impossible to discern


2   For instance, the requests for production sent to each City Defendant includes the following
    request, which is in of itself burdensome, but may be obviated if the state law claims are
    dismissed: “Any and all documents, records, and/or things relating, in part or in whole, including
    discussing or relating to the dissemination to the news media or others in the public by the City
    of Philadelphia, or the City of Philadelphia or others of the Defendants here any messages, posts,
    statements, or communications from any of the Plaintiffs in this case[.]” See Exs. A-D ¶ 38.
        Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 11 of 14




with specificity which City Defendants are personally responsible for which acts giving rise to

the alleged constitutional violations. The bulk on the Complaint lumps defendants together with

the phrase “Kenney, Krasner, Ross, and now Outlaw.” See Compl., ECF No. 1, at ¶¶ 51, 57, 62,

68, 73, 79, 82-83, 91, 93-94, 97, 101, 103-07.

       This defect is, in and of itself, is sufficient to dismiss the Plaintiffs’ Section 1983 and

1985 claims and their sweeping discovery requests would be moot. See Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988) (requiring a Complaint to include “allegations of personal

direction or of actual knowledge and acquiescence” that “must be made with appropriate

particularity”); see, e.g., Mutschler v. Tritt, No. 14-1611, 2016 WL 4394018, at *4-5 (M.D. Pa.

July 16, 2015) (where plaintiff failed to allege personal involvement in civil rights claims, “a

favorable ruling” on a motion to dismiss “could eliminate or significantly reduce the need for

discovery[.]”).

       However, if this Court were to order Plaintiffs to file a more definite statement, Plaintiffs

could correct these kitchen-sink allegations in favor of tailored claims, and in turn, more targeted

discovery. Stated another way, if discovery were permitted to go forward without any

requirement that Plaintiffs provide a more definite statement, it would provide them an

opportunity “to conduct a fishing expedition in order to find a cause of action” which is

improper. Levey v. Brownstone Grp., LLC, 590 F. App’x 132, 137 (3d Cir. 2014); see also

Coulter v. Paul Laurence Dunbar Cmty. Ctr., No. 16-cv-0125, 2016 WL 1535084, at *1 (W.D.

Pa. Apr. 15, 2016), aff’d in part, vacated in part on other grounds, 685 F. App’x 161 (3d Cir.

2017) (“The doors to discovery are not opened upon the filing of a complaint to allow plaintiff to

engage in a fishing expedition to discover facts to defend against a motion to dismiss.”)
        Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 12 of 14




       C. Plaintiffs will not be prejudiced by any temporary delay pending the Court’s
          decision on the Motion to Dismiss.

       Lastly, Plaintiffs will not suffer a prejudice from a temporary delay in this case while the

Court disposes of the motion in the ordinary course. See U.S. ex rel. Spay v. CVS Caremark

Corp., No. 09-4672, 2012 WL 11948492, at *1, n. 1 (E.D. Pa. July 11, 2012); Babalola v.

Donegal Mut. Ins. Co., No. 1:08-CV-621, 2008 WL 5278393, at *2 (M.D. Pa. Dec. 18, 2008)

(delay caused by stay alone is insufficient to show prejudice). Moreover, there is no risk that

Plaintiffs will be “put out of court” as a result of any delay or that any delay will affect their

ability to collect time sensitive evidence. See 19 th St. Baptish Church v. st. Peters Episcopal

Church, 190 F.R.D. 345, 349-50 (E.D. Pa. 2000); Pfizer Inc. v. Johnson & Johnson, No. 17-CV-

4180, 2018 WL 1071932, at *2 (E.D. Pa. Feb. 27, 2018). Should any claims survive, City

Defendants will timely provide appropriate responses to the discovery requests, thereby

eliminating any prejudice to the plaintiff.

III. CONCLUSION

       For the reasons set forth above, City Defendants respectfully request that this Court grant

the instant Motion to Stay Discovery Pending Disposition of Motion to Dismiss.



Date: April 7, 2021                                    Respectfully submitted,


                                                       /s/ Brian Rhodes
                                                       Brian Rhodes
                                                       Senior Attorney
                                                       Pa. Attorney ID No. 69716
                                                       City of Philadelphia Law Department
                                                       1515 Arch Street, 16th Floor
                                                       Philadelphia, PA 19102
                                                       brian.rhodes@phila.gov
Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 13 of 14




                                  /s/ Meghan Byrnes
                                  Meghan Byrnes
                                  Deputy City Solicitor
                                  Pa. Attorney ID No. 321316
                                  City of Philadelphia Law Department
                                  1515 Arch Street, 17 th Floor
                                  Philadelphia, PA 19102
                                  215.683.5011
                                  meghan.byrnes@phila.gov
        Case 2:20-cv-03529-JMY Document 31 Filed 04/07/21 Page 14 of 14




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
MICHAEL MELVIN                                     :
DAN FARRELLY                                       :
BRION MILLIGAN                                     :
MARK PALMA                                         :
ROBERT BANNAN                                      :
JESUS CRUZ, and                                    :
STEVEN HARTZELL                                    :
                             Plaintiffs,           :
                                                   :               Civil Action
                      v.                           :               No. 20-3529
                                                   :
HON. JAMES F. KENNEY,                              :
LARRY KRASNER, ESQ.,                               :
HON. DANIELLE OUTLAW,                              :
RICHARD ROSS, JR., and                             :
EMILY BAKER-WHITE d/b/a THE PLAIN                  :
VIEW PROJECT                                       :
                       Defendants.                 :



                               CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the foregoing Motion to Stay Discovery and

Memorandum of Law have been filed electronically and is available for viewing and

downloading.



                                                            Respectfully Submitted,

                                                            CITY OF PHILADELPHIA
                                                            LAW DEPARTMENT

Date: April 7, 2021                                    BY: s/ Meghan Byrnes
                                                           Meghan Byrnes
                                                           Deputy City Solicitor
